  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 1 of 11 PageID #:6333




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )          No. 06 CR 50055-(1)
       v.                                        )
                                                 )          Judge Sara L. Ellis
CORVET WILLIAMS and BRIAN AUSTIN,                )
                                                 )
               Defendants.                       )

                                   OPINION AND ORDER

       After a jury convicted Defendants Corvet Williams and Brian Austin of armed bank

robbery and the use of a firearm in a crime of violence, the court sentenced each of them to 684

months’ imprisonment. Williams and Austin have now filed motions for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based on the First Step Act’s changes to the mandatory

sentences for their firearms convictions. First Step Act of 2018 § 403(b), Pub. L. No. 115-391,

132 Stat. 5194. Because the Court concludes that Williams and Austin meet the criteria for a

sentence reduction under § 3582(c)(1)(A)(i), the Court reduces each of their sentences to 288

months’ imprisonment.

                                       BACKGROUND

       After a second jury trial, a jury convicted Williams and Austin of two counts of armed

bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), and two counts of using a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C.§ 924(c)(1)(A). The court

sentenced both Williams and Austin to 684 months’ imprisonment, as follows: 300 months on

the substantive bank robbery charges, to run concurrent to each other, followed by a consecutive

term of 84 months on the first § 924(c) charge and a consecutive term of 300 months on the

second § 924(c) charge.
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 2 of 11 PageID #:6334




       Williams and Austin have served approximately fourteen years of their fifty-seven year

sentences. Williams is currently serving his sentence at USP Big Sandy in Inez, Kentucky, with

a projected release date of September 24, 2055. Austin is currently serving his sentence at FCI

Pollock in Pollock, Louisiana, with a projected release date of July 14, 2055.

                                           ANALYSIS

       The Court may not modify a term of imprisonment once it has been imposed except as

expressly permitted by § 3582(c). United States v. Townsend, 762 F.3d 641, 645 (7th Cir. 2014).

Section 3582(c)(1)(A)(i) allows the Court to reduce a term of imprisonment for “extraordinary

and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Before Congress enacted the First Step

Act, a court could only do so on the motion of the Director of the Bureau of Prisons (“BOP”). 18

U.S.C. § 3582(c)(1)(A) (2016). The First Step Act expanded access under § 3582(c)(1)(A) to

allow a defendant to file a motion with the Court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A); see United States v.

Lohmeier, No. 12 CR 1005, 2020 WL 2836817, at *2 (N.D. Ill. June 1, 2020) (collecting cases

holding that § 3582’s exhaustion requirement is mandatory and not subject to any judicially

created exceptions). The government agrees that Williams and Austin have both met the

exhaustion requirement.

       In addition to the exhaustion requirement, to determine whether a defendant is entitled to

a sentence reduction under § 3582(c)(1)(A)(i), the Court considers (1) whether the reduction is

supported by “extraordinary and compelling reasons,” (2) whether the defendant poses a danger

to the community as set forth in 18 U.S.C. § 3142(g); (3) whether the reduction is consistent with



                                                 2
     Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 3 of 11 PageID #:6335




policy statements issued by the U.S. Sentencing Commission, and (4) the 18 U.S.C. § 3553(a)

factors. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The Court now turns to these

considerations.

I.       Extraordinary and Compelling Reasons Consistent with Applicable Policy
         Statements

         Congress did not define what qualifies as an “extraordinary and compelling reason” for

purposes of § 3582(c)(1)(A)(i). Instead, it tasked the Sentencing Commission to promulgate

general policy statements describing criteria for determining “extraordinary and compelling

reasons for sentence reduction” and specific examples. 28 U.S.C. § 994(t). Congress’ only

guidance was that “[r]ehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” Id. Before passage of the First Step Act, the Sentencing

Commission set forth four circumstances that constitute “extraordinary and compelling reasons,”

including a defendant’s medical condition, age, and family circumstances, as well as a “catch-all

provision.” U.S.S.G. § 1B1.13 n.1(A)–(D); United States v. Cardena, 461 F. Supp. 3d 798, 802

(N.D. Ill. 2020). The catch-all provision reads: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other than,

or in combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G.

§ 1B1.13 n.1(D).

         The government argues that, although the First Step Act changed the procedure by which

a defendant may seek compassionate release, the Sentencing Commission’s enumerated

“extraordinary and compelling reasons” remain binding on the Court. See, e.g., United States v.

Rollins, No. 99 CR 771-1, 2020 WL 3077593, at *1–2 (N.D. Ill. June 10, 2020) (Section

3582(c)(1)(A) “requir[es] that courts adhere to U.S.S.G. § 1B1.13 when considering a

compassionate release motion); United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at

                                                 3
    Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 4 of 11 PageID #:6336




*4 (S.D. Ala. Aug. 13, 2019) (Sentencing Commission’s guidance remains binding on courts

even after the First Step Act). But the Sentencing Commission has not updated § 1B1.13 since

the passage of the First Step Act, 1 which only allows for a “reduction under this policy statement

. . . upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.

§ 3582(c)(1)(A).” 2 U.S.S.G. § 1B1.13 n.4. Rejecting the government’s argument, the Seventh

Circuit recently concluded that, “because the Guidelines Manual lacks an applicable policy

statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a district judge’s discretion.”

United States v. Gunn, --- F.3d ----, 2020 WL 6813995, at *2 (7th Cir. 2020); see also United

States v. Brooker, 976 F.3d 228, 235–36 (2d Cir. 2020) (district courts have discretion to

determine what constitutes extraordinary circumstances with respect to compassionate release

motions brought by a defendant directly to the court). Instead, “while the criteria in § 1B1.13

provides useful guideposts, the court may look beyond the defendant’s medical condition, age,

and family circumstances, as delineated in the Sentencing Commission’s guidance, to construe

what constitutes extraordinary and compelling circumstances.” Cardena, 461 F. Supp. 3d at

802; see also United States v. Shannon, No. 13 CR 535, 2020 WL 3489491, at *1 (N.D. Ill. June

26, 2020) (catch-all provision “entrust[s] courts with the discretion to find that any ‘reason other

than . . . the reasons described’ in the policy statement also constitutes an ‘extraordinary and

compelling reason’ to reduce a sentence” (quoting U.S.S.G. § 1B1.13 n.1)); United States v.

1
  The Sentencing Commission’s failure to update § 1B1.13 in light of the First Step Act may be
attributable to the fact that the Sentencing Commission currently only has two voting members and so
lacks the required numbers to amend the Guidelines. United States v. Marks, No. 03-CR-6033L, 2020
WL 1908911, at *6 (W.D.N.Y. Apr. 20, 2020).
2
 The BOP updated its program statement on compassionate release on January 17, 2019, after the
passage of the First Step Act. See U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program Statement
5050.50 (Jan. 17, 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Program Statement
5050.50 does not expand the categories the BOP uses in considering requests for compassionate release
beyond the three enumerated by the Sentencing Commission: medical condition, age, and family
circumstances. Id.
                                                   4
    Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 5 of 11 PageID #:6337




Arey, 461 F. Supp. 3d 343, 348–49 (W.D. Va. 2020) (although the Sentencing Commission and

BOP criteria “remain helpful guidance,” courts have “independent discretion” to determine what

constitutes an extraordinary and compelling reason for purposes of § 3582(c)(1)(A)); United

States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *6–7 (S.D. Iowa Apr. 29, 2020)

(“[I]f the First Step Act is to increase the use of compassionate release, the most natural reading

of § 3582(c) is that the district court assumes the same discretion as the BOP Director when it

considers a compassionate release motion properly before it.”).

        Williams and Austin advance a reason for a sentence reduction that the Sentencing

Commission’s policy guidance does not describe: the First Step Act’s clarification that

§ 924(c)’s stacking provisions do not allow for the consecutive sentences they received for their

two § 924(c) convictions. 3 At the time of sentencing, § 924(c)(1)(C)(i) provided that “[i]n the

case of a second or subsequent conviction under this subsection, the person shall . . . be

sentenced to a term of imprisonment of not less than 25 years.” 18 U.S.C. § 924(c)(1)(C) (2006).

Courts understood this to allow for the stacking of penalties, even when both convictions under

§ 924(c) arose from the same indictment. See Deal v. United States, 508 U.S. 129, 131–34

(1993), superseded by statute Pub. L. No. 115-391, § 403(a), as recognized in United States v.

Davis, --- U.S. ----, 139 S. Ct. 2319 (2019); United States v. Cardena, 842 F.3d 959, 1000 (7th

Cir. 2016). But in 2018, as part of the First Step Act, Congress amended § 924(c) to allow for

the imposition of the twenty-five year mandatory minimum only “[i]n the case of a violation of

this subsection that occurs after a prior conviction under this subsection has become final.” 18

U.S.C. § 924(c)(1)(C) (2018). This means that, under current law, the twenty-five year




3
 Austin also contends that his sentence reflects a penalty for exercising his right to a trial, but the Court
need not address this advanced basis for a sentence reduction.
                                                       5
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 6 of 11 PageID #:6338




mandatory minimum for subsequent § 924(c) convictions does not apply where both § 924(c)

convictions arise from the same indictment. Id.

       Because Williams and Austin did not have any prior § 924(c) convictions, the parties

agree that, had they been sentenced after the passage of the First Step Act, the twenty-five year

enhancement for a second § 924(c) conviction would not have applied. Instead, they would have

faced seven-year sentences for each § 924(c) conviction. Id. § 924(c)(1)(A)(ii). In other words,

their total sentence would have been 468 months’ imprisonment instead of 684. But, as both

Williams and Austin recognize, the First Step Act did not make the change to § 924(c)’s twenty-

five year stacking provision retroactive. Pub. L. No. 115-391, § 403(b). They nonetheless

contend that the Court may exercise its discretion to reduce their sentences given the change in

the sentencing provisions and their rehabilitation. The government responds that Williams and

Austin cannot use § 3582(c)(1)(A) to circumvent Congress’ decision not to make the change

retroactive.

       The Court acknowledges that some courts have agreed with the government that

Congress’ decision not to make the § 924(c) change retroactive precludes consideration of that

change as an extraordinary and compelling reason for a sentence reduction. See, e.g., United

States v. Fulcher, No. 1:98-cr-00119-SEB-TAB, 2020 WL 4547970, at *2 (S.D. Ind. Aug. 5,

2020) (“If Congress intended to authorize courts to exercise discretion to apply § 403

retroactively to otherwise ineligible defendants, it would have included that amendment in

§ 404(b). Mr. Fulcher may not use 18 U.S.C. § 3582(c)(1)(A)(i)’s ‘extraordinary and

compelling’ provision as an end-around to achieve a result that Congress did not intend.”);

United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

(“Despite Fox’s understandable frustration over the unfairness he perceives in others getting



                                                  6
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 7 of 11 PageID #:6339




sentencing benefits while he does not, the compassionate release provision is not an end-run

around the Commission’s authority to make certain Guideline changes not retroactive or

Congress’s decision to reduce sentences for some crimes but not others, or a means to redress

perceived disparities with other sentenced defendants.”). But the Court does not find this

rationale persuasive and instead concludes that Congress’ decision not to make the changes to

§ 924(c)’s stacking provisions retroactive “simply establishes that a defendant sentenced before

the FSA is not automatically entitled to resentencing; it does not mean that the court may not or

should not consider the effect of a radically changed sentence for purposes of applying

§ 3582(c)(1)(A).” United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *1 (D.

Kan. Feb. 21, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL

806121, at *7 (D. Utah Feb. 18, 2020) (“It is not unreasonable for Congress to conclude that not

all defendants convicted under § 924(c) should receive new sentences, even while expanding the

power of the courts to relieve some defendants of those sentences on a case-by-case basis.”). A

majority of the courts to have examined this specific question agree that the change to the

§ 924(c) stacking provision amounts to an extraordinary and compelling reason for a sentence

reduction. See United States v. Jones, No. 19 C 1947, 2020 WL 2526478, at *10 (N.D. Ill. May

18, 2020) (collecting cases); United States v. Brown, No. 01-CR-196-JPS, 2020 WL 4569289, at

*2 (E.D. Wis. Aug. 7, 2020) (collecting cases); Arey, 2020 WL 2464796, at *5 (collecting cases).

Section 3582(c)’s legislative history also supports this conclusion; the Senate Judiciary

Committee contemplated in 1983 that a sentence reduction may be justified in “cases in which

the sentencing guidelines for the offense of which the defender was convicted have been later

amended to provide a shorter term of imprisonment.” S. Rep. 98-225, 55–56, 1984

U.S.C.C.A.N. 3182, 3238–39; see also Maumau, 2020 WL 806121, at *6 (“Congress indicated



                                                 7
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 8 of 11 PageID #:6340




thirty-five years ago that it would be appropriate to provide compassionate releases when

sentences are ‘unusually long[.]’”). The eighteen-year difference in the sentence Williams and

Austin received and the sentence Congress has now deemed warranted for the second § 924(c)

conviction supports finding an extraordinary and compelling reason for a sentence reduction.

Brown, 2020 WL 4569289, at *4 (eighteen-year difference on the defendant’s § 924(c)

mandatory terms of imprisonment supported a sentence reduction); United States v. Urkevich,

No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019) (“A reduction in his sentence

is warranted by extraordinary and compelling reasons, specifically the injustice of facing a term

of incarceration forty years longer than Congress now deems warranted for the crimes

committed.”); see also United States v. Redd, 444 F. Supp. 3d 717, 722–23 (E.D. Va. 2020) (“In

assessing whether Mr. Redd has presented extraordinary and compelling reasons, the Court has

initially and centrally considered the sentence he received relative to the sentence he would now

receive for the same offense, whether and to what extent there is a disparity between the two

sentences, and why that disparity exists.”).

       The Court also finds support for a sentence reduction in Williams’ and Austin’s records

of rehabilitation while in prison. See Marks, 2020 WL 1908911, at *7 (collecting cases finding

that “the combination of changes to the ‘stacking’ provisions of § 924(c), coupled with the

defendant’s rehabilitation, establish extraordinary and compelling conditions warranting a

sentence reduction”). The Court will discuss their personal characteristics in more detail below.

At this juncture, it suffices for the Court to note that the government does not address their prison

records or representations of rehabilitation. In light of the sentencing disparity created by

Congress’ change to § 924(c)’s stacking provisions and Williams and Austin’s records of

rehabilitation, the Court finds extraordinary and compelling reasons to reduce their sentences.



                                                 8
      Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 9 of 11 PageID #:6341




II.       Section 3553(a) and 3142(g) Considerations

          Having found that extraordinary and compelling reasons exist, the Court also must

consider whether the sentencing factors in § 3553(a) support compassionate release and whether

Williams and Austin pose a danger to the community as provided in § 3142(g). The § 3553(a)

factors include the defendant’s history and characteristics, the nature and circumstances of the

offense, the seriousness of the offense, promoting respect for the law, providing just punishment,

affording adequate deterrence, protecting the public from further crimes by the defendant, and

providing him with any necessary services and treatment. 18 U.S.C. § 3553(a). This analysis

overlaps somewhat with the determination of whether a defendant poses a danger to the

community. See 18 U.S.C. § 3142(g) (in determining the conditions of release, a court should

consider the nature and circumstances of the offense, the weight of evidence against the

defendant, the history and characteristics of the defendant, and the nature and seriousness of the

danger to the community posed by the defendant’s release). Despite reference to compassionate

release, § 3582(c)(1)(A) does not require the Court to order Williams’ and Austin’s immediate

release but also allows a reduction in their sentences even if it does not lead to their immediate

release. Maumau, 2020 WL 806121, at *8.

          Both Williams and Austin acknowledge the seriousness of their crimes. But the record

reflects that, despite their long sentences, they have treated their time in prison as opportunities

for growth and rehabilitation. Williams has expressed his remorse for the crimes he committed,

acknowledged that “the way [he] was living was truly insane,” and indicated that he does not

wish to return to such a life. Doc. 371-1 at 1. During Williams’ incarceration, his brother was

murdered, an experience that Williams indicates demonstrated to him the senseless nature of gun

violence. Williams also acknowledges that he does not have a clean prison disciplinary record



                                                  9
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 10 of 11 PageID #:6342




and admits to a “rocky” journey, but he indicates that he is “constantly working to improve [his]

thinking & behavior.” Id. To that end, his BOP progress report reflects that he has taken

advantage of numerous classes offered by the BOP and that he is “making good progress.” Doc.

371-3 at 3. Similarly, Austin acknowledges that although he “did not at first deal with his 57

year sentence with grace, and responded in despair the first few years of his incarceration,” he

has since worked to better himself and those around him. Doc. 359 at 2. He has participated in

and worked as a mentor in cognitive behavioral treatment programs offered by the BOP,

receiving praise for his participation and application of the principles he has learned to life in

prison. Austin also represents that he has completed vocational training to become a master

mechanic while in prison.

       Both defendants committed the robberies while in their twenties. The Court does not see

a reason to keep them in prison into their seventies, particularly in light of the steps they have

taken while in prison to change their thinking and behavior and prepare for life outside of prison.

The record does not support a finding that they would pose a danger to their communities.

Although the Court does not find immediate release warranted, the Court notes that Williams and

Austin have both presented release plans that demonstrate that they have given thought to their

future reentry into society and that they have a strong support network of family and friends.

Reducing the term of imprisonment on the second § 924(c) count to correspond to the sentence

they would receive today would also avoid unwarranted sentencing disparities and comply with

Congress’ recognition that a shorter sentence reflects the seriousness of that offense and provides

just punishment for that offense. This Court, like the Seventh Circuit’s opinion in Defendants’

second appeal, notes that “[a] sentence of 684 months – 57 years – in a criminal justice system in

which parole has been abolished is extraordinarily severe; the defendants were in their late 20s



                                                  10
  Case: 3:06-cr-50055 Document #: 373 Filed: 11/25/20 Page 11 of 11 PageID #:6343




when sentenced, so in all likelihood will spend the rest of their lives in prison.” United States v.

Williams, 698 F.3d 374, 384 (7th Cir. 2012).Therefore, having considered the § 3553(a) and

§ 3142(g) factors, the Court finds it appropriate to reduce both Williams and Austin’s sentences

on the second § 924(c) charge (Count 4) from 300 months to 84 months and reduce their

sentences on the bank robbery charges (Counts 1 and 3) from 300 months to 120 months,

reducing their total sentences from fifty-seven to twenty-four years. “A [twenty-four]-year

sentence is no laughing matter, either; it serves the same retributive, deterrent, and protective

purposes[.]” Brown, 2020 WL 4569289, at *7. The remaining terms and conditions of their

sentences remain unmodified.

                                          CONCLUSION

       For the foregoing reasons, the Court grants Williams and Austin’s motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [353, 359]. The Court reduces

Williams’ and Austin’s sentences for Counts 1 and 3 from 300 months to 120 months to run

concurrently and Count 4 from 300 months to 84 months, to run consecutive to the remainder of

their sentences, for a total sentence of 288 months’ imprisonment for each Defendant. All other

aspects of their criminal convictions and sentences remain unmodified.




Dated: November 25, 2020                                      ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 11
